Citation Nr: 1137544	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by joint pain, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1988 to July 1988 and from February 2003 to May 2004.  Service personnel records demonstrate his service in Iraq from May 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claims are necessary for the following reasons.

As for the claim for service connection for a cardiovascular disorder, remand is necessary in order to clarify the medical opinion of the VA examiner who conducted the June 2010 Gulf War VA examination.  As a result of that examination, the examiner diagnosed the Veteran to have sinus bradycardia that he indicated is a disease with a clear and specific etiology.  In addition, the examiner opined that the Veteran's sinus bradycardia is "at least as likely as not related to specific exposure to event experienced by the . . . [V]eteran during service in Southwest Asia."  The examiner did not provide a rationale for his opinion.

In December 2010, the AMC returned the Veteran's claims file to the June 2010 VA examiner and requested that he provide reasons for his opinion and the type of exposure which is related to the Veteran's bradycardia.  In April 2011, instead of responding to the AMC's request, however, the examiner merely restated his medical opinion, except that this time he opined that the Veteran's sinus bradycardia "is not related" to any specific exposure experienced by the Veteran during service in Southwest Asia.  This new opinion directly opposes his previous opinion given.  He provided no explanation for the change in his opinion, nor did he respond to the specific request made by the AMC.

Consequently, the Board finds that the VA examiner's medical opinion is not adequate and that another remand is warranted so that the claims file can be returned to the VA examiner again for him to either respond to the AMC's December 2010 request or to provide an explanation for the change in his medical opinion from that given in June 2010.  If he upholds his April 2011 medical opinion, then the examiner must also provide a complete rationale for this opinion.  His mere opinion without a rationale is not adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  

With regard to the Veteran's claim for service connection for a disability manifested by joint pains, the Board finds that the June 2010 VA joints examination is inadequate and does not comply with the Board's remand instruction.  First, the Board finds that the joints examination is inadequate because it appears that the examiner's ultimate conclusion does not agree with his objective findings.  The examiner concluded that there were no joints abnormalities and that the examination was unremarkable.  In his physical examination, however, he noted that he found tenderness at both shoulders at the subacromial areas as well as at both knee and elbow joints, although range of motion testing for all the joints was within normal limits.  

Furthermore, the Board notes that the examiner did not have X-rays taken of any of these joints to confirm that there was no pathology causing the tenderness found in them.  Instead, the examiner relied on a January 2006 body scan, which was conducted about four and a half years prior to the examination.  The Board does not find the examiner's reliance on this old diagnostic study to be sufficient to establish that there is no present pathology that would show up on current X-rays.  Consequently, remand for another VA examination is warranted due to these inadequacies in the June 2010 VA joints examination report.

Finally, the Board finds that the VA examiner failed to fully comply with its September 2009 remand instruction in that he failed to respond to the following instruction:

If the Veteran's joint pain cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.  

Although the examiner diagnosed the Veteran to have bilateral carpal tunnel syndrome in both wrist and provided a medical nexus opinion regarding that disability, he failed to attribute the Veteran's other joint pains to any known clinical diagnosis.  Therefore, the examiner should have responded to the above paragraph's request that he provide an opinion as to whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.  

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, remand is necessary for compliance with the Board's prior remand instruction.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the June 2010 VA Gulf War examination and authored the April 2011 medical opinion and ask him to either (a) provide the reasons for the opinion given in the June 2010 VA examination report and the type of exposure which is related to the Veteran's sinus bradycardia as requested by the AMC in December 2010; or (b) provide an explanation as to why the examiner changed his positive opinion given in June 2010 to a negative opinion in April 2011.  If he sustains his negative opinion given in April 2011, he must provide a complete rationale for that medical opinion providing sound reasoning for his conclusion.  

2.  Schedule the Veteran for a VA joints examination to determine the nature, extent, and etiology of his complaints of joint pains in his knees, ankles, hips, elbows and shoulders.  The Board notes that the wrists need not be examined at this time as previous examination demonstrated the Veteran has bilateral carpal tunnel syndrome, which would account for his complaints relating to his hands.  The examiner should be provided with the claims file for review in conjunction with this examination.  

For any disability manifested by joint pain diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service.  

If the Veteran's joint pain cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.  

All opinions should be accompanied by a clear rationale with supporting discussion of the evidence of record and medical precedents.  
3.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






